          Case 1:19-cv-01080-JDB Document 29 Filed 07/12/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 FEDERAL TRADE COMMISSION

                 Plaintiff,
                                                     Case No.: 1:19-cv-01080
               v.

 SURESCRIPTS, LLC

                 Defendant.



CERTIFICATE REQUIRED BY LCVR 26.1 OF THE LOCAL RULES OF THE UNITED
       STATES DISTRICT COURT FOR THE DISTRICT OF COLUMBIA

        I, the undersigned, counsel of record for Defendant Surescripts, LLC (“Surescripts”),

certify that to the best of my knowledge and belief, two companies that each own more than 10%

of Surescripts stock are wholly owned subsidiaries of companies with outstanding securities in the

hands of the public. Those publicly traded companies are CVS Health Corporation and Cigna

Corporation.

        These representations are made in order that judges of this court may determine the need

for recusal.



Dated: July 12, 2019                         Respectfully Submitted,

                                             /s/ Amanda P. Reeves
                                             Amanda P. Reeves (D.C. Bar 496338)
                                             Allyson M. Maltas (D.C. Bar 494566)
                                             Latham & Watkins LLP
                                             555 Eleventh Street, NW, Suite 1000
                                             Washington, DC 20004-1304
                                             Telephone: (202) 637-2183
                                             Facsimile: (202) 637-2201
Case 1:19-cv-01080-JDB Document 29 Filed 07/12/19 Page 2 of 2



                           Email: amanda.reeves@lw.com
                           Email: allyson.maltas@lw.com

                           Alfred C. Pfeiffer, Jr. (appearing pro hac vice)
                           Alexander E. Reicher (appearing pro hac vice)
                           LATHAM & WATKINS LLP
                           505 Montgomery Street, Suite 2000
                           San Francisco, CA 94111-6538
                           Telephone: (415) 391-0600
                           Facsimile: (415) 395-8095
                           Email: al.pfeiffer@lw.com
                           Email: alexander.reicher@lw.com

                           Attorneys for Defendant Surescripts, LLC




                              2
